Citation Nr: 1816811	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-22 998	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the reduction in disability rating from 100 percent to 10 percent for bladder cancer was proper.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a June 2014 substantive appeal, the Veteran requested a hearing before the Board via videoconference.  Thereafter, in February 2017, the Veteran withdrew his hearing request.  Accordingly, the Board finds that his hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d), (e).


FINDING OF FACT

On June 30, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of the reduction in disability rating from 100 percent to 10 percent for bladder cancer is dismissed without prejudice.




		
DAVID GRATZ
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


